TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00671-CV




                             In re April Sharaf f/k/a April Sanders




                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                            ORDER


PER CURIAM

               Relator April Sharaf f/k/a April Sanders has filed a petition for writ of mandamus

and motion for emergency relief. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion and

temporarily stay the trial court’s October 1, 2018 order compelling a mental examination,

pending further order of this Court. See id. 52.10(b). The Court orders the real parties in interest

to file a response to the petition for writ of mandamus on or before November 2, 2018.

               It is ordered on October 23, 2018.



Before Justices Puryear, Goodwin, and Bourland